Citation Nr: 1747657	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-34 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Martin J. Cohen, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to September 1977.    

These matters come before the Board of Veterans Appeals' (Board) on appeal from rating decisions dated February 2009 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in a February 2017 video conference hearing.  A transcript of that hearing has been associated with the file.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied service connection for posttraumatic stress disorder (PTSD); the Veteran did not initiate an appeal.

2.  The evidence submitted since the October 2005 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The October 2005 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the October 2005 rating decision and the claim of entitlement to service connection for psychiatric disability, to include post-traumatic stress disorder (PTSD) is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issue of whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and non-prejudicial.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).

This case has an involved procedural history and in an effort to assist in the analysis, a brief discussion of earlier related claims and rating decisions will be discussed.  

The original claim for service connection for an acquired psychiatric disorder disability was filed in September 1981.  There, the Veteran stated that symptoms first manifested while in service, and she attributed it to witnessing a friend slit her wrists, being court marshalled twice (as a result of her need to pay the bills of her ailing mother), and to the suicide of her commander.  The basis for the denial in the December 1981 rating decision was a lack of diagnosis while in service or within the presumptive period thereafter.  The RO noted the service medical record dated September 1977 indicated a diagnosis of hysterical personality disorder, and that the Veteran was hospitalized at Halifax Hospital in August 1980 with a diagnosis of manic depressive illness and noted that in August 1981 she was transferred to VAMC Gainesville where she was diagnosed with bipolar illness, manic type and alcohol abuse.  

The second claim for service connection for a psychiatric disability was filed April 1998.  There the Veteran made the same contentions as in her first claim, but added the following stressor, "Also being gang raped by a black family did not help either."  In a statement in support of claim filed May 1998 the Veteran added that she had been hospitalized for PTSD and bi-polar disorder at several civilian and VA hospitals since 1979.  The basis for the PTSD denial in the August 1998 rating decision was a lack of diagnosis, inadequate evidence to establish a stressful experience occurred, and no objective evidence of a stressor in service.    

Despite the Veteran submitting evidence prior to the August 1998 rating decision becoming final, the RO characterized the issue before them as a new and material claim.  The Veteran submitted an outpatient psychiatric evaluation in March 1999.  The basis for the denial in the April 1999 rating decision was a lack of new and material evidence, stating the evidence submitted was previously considered and is cumulative.  In April 1999 the Veteran submitted a PTSD questionnaire, indicating that while on weekend leave she was raped by 3 black males in late October 1977.  She stated that is the reason she went AWOL and that military personnel found her and took her to the Naval Hospital for examination.  She provided more details about the suicide of her commander.  Lastly, she indicated that she was tested at the Naval Hospital for pregnancy, HIV or sexually transmitted diseases.  In the April 2000 rating decision the RO identified the claim before them as a new claim that included sexual assault and denied for lack of contemporary evidence to confirm the history of the stressor.

The October 2005 rating decision, in which the RO denied service connection for PTSD, is final.  38 U.S.C.A. § 7104(b).  The basis for the denial for PTSD was a lack of information needed to corroborate the stressors.  The evidence of record included:  the Veteran's service treatment records, service personnel records, hospital reports from 1995 to 1996, VA treatment reports from 1997 to 1998, an outpatient treatment report from VAOPC Port Richey dated June 1998, VA treatment records from 1994 to 1998, Orlando, Gainesville and Pasco outpatient treatment records dated December 2003 to February 2005,  Statements in Support of Claim received September 2004, March 2005, and April 2005, a PTSD questionnaire received March 2005, and a Veteran's Application for Compensation form received April 2005. 

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of an October 2008 Statement in Support of Claim in which the Veteran states that the rape occurred on October 28, 1977 and it was committed by 15 black men.  She also states that a police report was made and a rape kit performed.  New evidence also includes a psychiatry outpatient note from Dr. M dated January 2002 where the Veteran was diagnosed with PTSD and it was noted that she had baseline anxiety related to her PTSD and she was prescribed an increase in her medication.  Additional new evidence includes a psychiatry consult note dated July 2008.  There the Veteran reported that she was pulled into an alley by about a dozen men and raped.  She reported not being able to talk about the event until 1985 when she opened up to Dr. M and was then prescribed medication.  The July 2008 examiner diagnosed her with PTSD, stating that she presented with hyperarousal and nightmares stemming from the trauma she experienced when she was 25 years of age.

New evidence also includes a January 2010 Statement in Support of Claim in which the Veteran states that the main stressor that caused her PTSD diagnosis is the rape incident.  She stated that she was diagnosed by Dr. M in 1994 and never told anyone about the rape until then.  She stated that she was taken into an apartment, tied up on a bed and raped by 15 black men.  She went on to describe how she was able to escape by chewing the knots out and stated that she was chased and heard a shot.  She described encountering a female military police officer and how the officer transported her to Bethesda Naval Hospital where a rape kit was performed.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Thus, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2016).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the additional lay and medical evidence suggests a basis for service connection, as such evidence points toward medical evidence of a link between current symptomatology and the claimed in-service stressor.  See Gainesville VAMC psychiatry consult note dated July 2008.  That evidence raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been received since the October 2005 rating decision.  Therefore, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  


ORDER

The application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate her account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2016).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

Moreover, it is well established that if a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Specifically, 38 C.F.R § 3.304(f)(5), allows Veterans claiming PTSD from an in-service military assault to submit evidence other than in-service medical records to corroborate the occurrence of a stressor, and this includes medical opinion evidence.  Menegassi, 638 F.3d at 1382; see also 67 Fed. Reg. 10,330, 10,330-31 (Mar. 7, 2002).

The provisions of 38 C.F.R. § 4.125 (a) require that a mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-4), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  VA adopted as final, without change, the final rule and clarified that the provisions of this final rule only apply, however, to applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53,14308 (March 19, 2015). 

In the present case, the Veteran's appeal was certified to the Board on August 14, 2014.  Because the appeal was pending at the AOJ prior to August 4, 2014, the diagnostic criteria of the DSM-4 are applicable in the present case.  

Here, we have a diagnosis of PTSD, but it is unclear as to whether it conforms to the DSM.  We have evidence to suggest that personal trauma occurred while in service, but the only medical evidence of record to suggest a possible nexus between the in-service personal trauma and the current stressors that are attributed to the Veteran's PTSD is an assessment from a VA examiner that links two specific symptoms of a psychiatric disability to the trauma the Veteran faced at age 25.

As previously indicated, the Veteran first applied for service connection for a psychiatric disorder in December 1981 and has disclosed several stressors that could be attributed to her PTSD.  These claimed stressors include the witnessing of an attempted suicide, the suicide of her commanding officer, the ailing health of her mother and costs related to care, and the rape.  

During the February 2017 hearing the Veteran confirmed her willingness to attend any scheduled VA examinations.  The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this Remand and to cooperate in the development of her case.

Lastly, during the hearing the Veteran's attorney stated that he would be filing additional documentation.  In March 2017 the attorney submitted a letter and compact disc (CD) consisting of medical records from James Haley VA dated August 4, 2015 to February 21, 2017.  There is a VA memo of record indicating that the CD was broken or damaged.  There is no documentation of record to illustrate that any attempts were made by the RO to secure an additional copy of this CD, or to otherwise obtain the James Haley VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding private and VA treatment records for any treatment related to psychiatric symptoms or disorders, specifically to include the medical records from James Haley VA dated August 4, 2015 to February 21, 2017.
The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records pertinent to her claim.  

If any requested outstanding records cannot be obtained properly document a negative response in the file and the Veteran should be notified of such. 

2.  Following completion of the above, arrange for the Veteran to undergo an examination to determine the nature and etiology of her acquired psychiatric disorder(s).  The claims file should be made available to the examiner for review, and a notation to the effect that this review took place should be included in the report.

* Review of the entire file is required; however, attention is invited to the August 1977 Record of Unauthorized Absence noting violation from August 8, 1997 to August 15, 1977 (VBMS, document labeled Military Personnel Record, receipt date October 9, 2014, page 20 of 37).

* Attention is also invited to the September 1977 Naval District Discharge noting reason for discharge and Veteran's contentions (VBMS, document labeled Military Personnel Record, receipt date October 9, 2014, pages 22 and 23 of 37).  

* Lastly, attention is invited to the September 1977 service treatment record noting the Veteran's report of a rape, diagnosis of hysterical personality disorder, hematoma on left thigh, and abrasion on left knee (VBMS, document labeled STR-Medical, receipt date December 14, 1981, pages 5 and 6 of 9).

Based on a review of the evidence of record, the examiner is asked to offer an opinion addressing the following questions:

* Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  If the answer is "yes," is it at least as likely as not (a 50 percent or greater probability) that such disorder was manifested in service or is otherwise medically related to service?

* (b) Does the Veteran meet the diagnostic criteria for a mental disorder (other than PTSD) as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  If the answer is "yes," and for each mental disorder diagnosed (other than PTSD), is it at least as likely as not (a 50 percent or greater probability) that such disorder was manifested in service or is otherwise medically related to service?

* In making the assessments above, the examiner should determine whether it is at least as likely as not that the Veteran's behavior in service, to include going AWOL and being discharged based on apathy and defective attitude, and any other evidence obtained, is consistent with her claims of being assaulted during her active service.

* If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether the Veteran's PTSD or any other diagnosed mental health disorder was the result of or is related to such assault.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  After completion of the above, and any other development deemed necessary, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


